DETAILED ACTION
Claims 1, 4-5, 7-11, 13, 15 and 17-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.

Response to Arguments
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments for the amended subject matter are addressed in the 101 rejection of the claims below.
Applicant’s Argument: Applicant argues the claims are not directed to mental processes or mathematical concepts.
Examiner’s Response: The Examiner disagrees and points to the claimed limitations. First, a CFD analysis is completed with can be done mentally or with the aid of pencil and paper, as well as through a series of mathematical calculations. Next, the data is transformed using subtraction and multiplication which is actively claimed and clarified in the dependent claims. This step can also be done mentally or with the aid of pencil and paper, and is a series of mathematical calculations. Then the transformed (compensated) data is put back into the CFD analysis producing the same result as presented above. Lastly, comparisons and determinations are completed, which can also be done mentally or with the aid of pencil and paper, and is a series of mathematical calculations. Therefore, since these limitations are Mental processes or alternatively Mathematical concepts, the claims do recite an abstract idea. See 101 rejection below, as it addresses the additional elements.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “a difference”, in line 6, which is improper because there is a previous recitation of a difference.  Suggested correction is for the limitation to read “the difference”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a difference” will be interpreted as “the difference” to properly refer back to the preceding claim.

Claim 15 is objected to because of the following informalities: the claim recites “a difference”, in line 7, which is improper because there is a previous recitation of a difference.  Suggested correction is for the limitation to read “the difference”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a difference” will be interpreted as “the difference” to properly refer back to the preceding claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-5, 7-11, 13, 15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11 and 20 recite the limitation “wherein the preset condition comprises counting a number of the plurality of early warning information; and “as recited in the amended claims. When looking [0004], [0047-0049], [0051-0052], [0057], [0060], [0064], [0067]-[0070] and [0072] of the specification as published, as suggested by Applicant, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 7-11, 13, 15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1, 4-5 and 7-10 are directed to a method, which is a process, which is a statutory category of invention. Claims 11, 13, 15 and 17-19 are directed to a system, which is a machine, which is a statutory category of invention. Claim 20 is directed to a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Therefore, claims 1, 4-5, 7-11, 13, 15 and 17-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 11 and 20 recite the abstract idea of predicting an abnormality and creating a warning, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “performing iteratively the CFD analysis for a design object to generate analysis data wherein the analysis data are generated by performing a repeated simulation of a fluid dynamics analysis at each iteration of the CFD analysis:” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “transforming analysis data of a current iteration to compensated analysis data based on a difference between the analysis data of the current iteration and analysis data of an iteration immediately preceding the current iteration and a weight value;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “generating estimated analysis data by inputting the compensated analysis data to the CFD analysis;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “comparing the estimated analysis data with the analysis data of the current iteration to generate a plurality of early warning information;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “determining whether to output an early warning based on whether the plurality of early warning information satisfy a preset condition, wherein the preset condition comprises counting a number of the plurality of early warning information; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Thus, the claims recite the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. 
Dependent claims 4-5, 7-10, 13, 15 and 17-19 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 11 and 20 recite the additional element of “a display”, Claim 11 also recites the additional elements of “a CPU” and “memory” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to determine the abnormality and display the warning. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. There is no improvement to the computer running the application or to the field of displays. The limitation of “displaying the early warning to a display in response to determining that the plurality of early warning information satisfy the preset condition” merely adds insignificant extra solution activity to the judicial exception. MPEP 2106.05(g) This limitation amounts to necessary data gathering and outputting akin to “testing a system for a response, the response being used to determine system malfunction” and outputting the result by displaying it. Therefore, the judicial exception is not integrated into a practical application.
Dependent claims 4-5, 7-10, 13, 15 and 17-19 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2B: Claims 1, 11 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1 11 and 20 recite the additional element of “a display”, Claim 11 also recites the additional elements of “a CPU” and “memory” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. The limitation of “displaying the early warning to a display in response to determining that the plurality of early warning information satisfy the preset condition” merely adds insignificant extra solution activity to the judicial exception. MPEP 2106.05(g) This limitation amounts to necessary data gathering and outputting akin to “testing a system for a response, the response being used to determine system malfunction” and outputting the result by displaying it. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 4 and 13 are directed to further limiting the method by defining where the data is obtained, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 5 is directed to further limiting the method by defining the use of the signal, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 7 is directed to further limiting the method by defining additional values for the early warning information, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claims 8 and 18 are directed to further limiting the method by defining a range for the values, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 9 is directed to further limiting the method by defining the area the data is obtained, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 10 is directed to further limiting the method by defining the area the data is obtained, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 15 is directed to further limiting the method by calculating new analysis data with compensated signals, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 17 is directed to further limiting the method by calculating the early warning with a residual value, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 19 is directed to further limiting the method by determining the abnormality based on one or more cells, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Accordingly, claims 1, 4-5, 7-11, 13, 15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7-11, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janke et al. “Compressor map computation based on 3D CFD analysis” (hereinafter Janke), in view of Gleeson et al. USPPN 2007/0062196 (hereinafter “Gleeson”).
Regarding claim 1, Janke teaches A method of predicting an abnormality of a computational fluid dynamics (CFD) analysis in order to determine whether the CFD analysis is being performed correctly, the method comprising: (Figures 11 and 12, Page 523 right and left columns, Page 525 section 7, Divergence of a system is predicted using CFD code Hydra)
performing, iteratively, the CFD analysis for a design object to generate analysis data, (Figure 2, a compressor map is optimized through iterative CFD analysis)
wherein the analysis data are generated by performing a repeated simulation of a fluid dynamics analysis at each iteration of the CFD analysis; (Page 516 Section 1, Figure 2, The compressor map is iteratively optimized using computational fluid dynamics to analyze the secondary flow effects)
	transforming analysis data of a current iteration to compensated analysis data based on a difference between the analysis data of the current iteration and analysis data of an iteration immediately preceding the current iteration and a weight value; (Page 523 Section 5, Equations 19 and 21, the analysis data form the difference of the current and previous iteration is multiplied by the weight of the golden factor)
	generating estimated analysis data by inputting the compensated analysis data to the CFD analysis: (Figure 2, 11, 12, Page 523 Section 5, Equations 19, 21 and 22, the data compensated with the golden factor is fed into the optimizer and used in the CFD analysis)
comparing the estimated analysis data with the analysis data of the current iteration to generate a plurality of early warning information: (Figure 2, 11, 12, Page 523 Section 5, Equations 19, 21 and 22, data is generated that is run through a convergence checker to determine if the system has converged or not, information about the divergence is created)
Janke does not explicitly teach determining whether to output an early warning based on whether the plurality of early warning information satisfy a preset condition, wherein the preset condition comprises counting a number of the plurality of early warning information: and displaying the early warning to a display in response to determining that the plurality of early warning information satisfy the preset condition.
Gleeson teaches determining whether to output an early warning based on whether the plurality of early warning information satisfy a preset condition, (Fig 1, [0007], [0016], [0017], [0032], advance warning is given for abnormalities in the gas turbine system)
wherein the preset condition comprises counting a number of the plurality of early warning information: (Fig 1, [0007], [0016], [0017], [0032], advance warning is given for temperature and frequency differences in each of the combustor cans of the gas turbine system)
displaying the early warning to a display in response to determining that the plurality of early warning information satisfy the preset condition (Figure 1, [0016], [0019], [0026]-[0030], the warning is triggered when a difference of the information gather satisfies a preset condition)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janke to incorporate the teachings of Gleeson by determining if an alarm should be triggered and displayed with a preset condition, as the references are directed to detecting conditions in a system. Gleeson would modify Janke by displaying an alarm with a preset condition when the preset condition is met. The benefit of doing so is when the damage begins due to a preset condition, an automated warning signal is indicated so that either manual or automated corrective action, or both, can be taken to correct the problem on the spot and prevent a worsening of the condition. (Gleeson [0017])

Regarding claim 4, the combination of Janke and Gleeson teach the limitations of claim 1. Janke also teaches wherein the analysis data at each iteration include data for a plurality of cells for a fluid around the design object, (Figures 2, 4, 7, 8 and 15, Page 519 Section 3 Mesh adjustment for variable stator vanes, data from the mesh is generated for the compressor, including the movement of air flow and pressure built by it)
the plurality of cells being obtained by dividing surroundings of the design object for each unit space. (Figures 2, 4, 8 and 15, a mesh is created to divide the compressor into units of space)

Regarding claim 5, the combination of Janke and Gleeson teach the limitations of claim 4. Janke also teaches generating a new signal based on the analysis data of the current iteration; (Figure 2, Page 523 Section 5, new parameters are created and adjusted with each subsequent run of the system)
generating the compensated analysis data by adding a value to the new signal, wherein the value is obtained by multiplying a difference of the analysis data between the current iteration of the CFD analysis and the iteration of the CFD analysis immediately preceding the current iteration with the weight value; and (Page 523 Section 5, Equations 19 and 21, the analysis data form the difference of the current and previous iteration is multiplied by the weight of the golden factor and added to the current value to create a new signal)
applying the compensated analysis data to the CFD analysis to calculate the estimated analysis data. (Figure 2, 11 and 12, based on the new parameters applied to the system with each iteration)

Regarding claim 7, the combination of Janke and Gleeson teach the limitations of claim 4. Janke also teaches calculating a residual value between the estimated analysis data and the analysis data of the current iteration; and (Figures 2, 11 and 12, Page 523 Section 5, Equation 22, divergent values over the tolerance are calculated based on the runs of the simulation)
generating early warning information of the plurality of early warning information based on the residual value. (Figure 2, 11 and 12, Page 523 Left and Right Column, Equation 22, divergence information is generated based on the values over the tolerance, that informs the user of improper operation)

Regarding claim 8, the combination of Janke and Gleeson teach the limitations of claim 7. Janke also teaches wherein the early warning information includes information about whether the residual value is within a preset range. (Figure 2, Page 523 Left and Right Column, Equation 22, information on whether the divergence exceeds a tolerance is generated, the values range from 0 to a point less than the set tolerance ε)

Regarding claim 9, the combination of Janke and Gleeson teach the limitations of claim 5. Janke also teaches wherein the early warning information is generated for each cell. (Figures 2, 4, 8 and 15, Page 519 Section 3, divergence information is created for each cell in the mesh)

Regarding claim 10, the combination of Janke, Milewska and Gleeson teach the limitations of claim 4. Janke also teaches wherein the determining whether to output the plurality of early warning information comprises at least one of determining the abnormality of the CFD analysis for each individual cell, dividing the cells into groups, each groups having at least two cells, and determining the abnormality of the CFD analysis for each group, and determining the abnormality of the CFD analysis for all cells. (Figures 2, 4, 8 and 15, Page 519 Section 3, divergence information is created for each cell in the mesh)

In regards to claim 11, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 13, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 15, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 17, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 18, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 19, it is the system embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

In regards to claim 20, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueda et al. USPPN 2011/0060571: Also teaches the calculation and display of an alarm conditions based on the difference from a normal operating state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147